Citation Nr: 1025503	
Decision Date: 07/08/10    Archive Date: 07/19/10

DOCKET NO.  08-16 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Florida Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

N. J. Nardone, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from an October 2007 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) Regional 
Office (RO), which granted service connection for PTSD and 
assigned a 50 percent evaluation, effective January 12, 2007.  
The appeal was previously before the Board, and in July 2009, the 
Board denied entitlement to an initial rating in excess of 50 
percent for PTSD.  In March 2010, the United States Court of 
Appeals for Veterans Claims granted a joint motion to remand the 
appeal to the Board.  The case has been returned to the Board.  


FINDING OF FACT

Throughout the rating period on appeal, the Veteran's PTSD has 
been manifested by symptoms including poor sleep, nightmares, 
depression, hypervigilance, poor concentration, detachment, 
isolative behavior, occasional suicidal and homicidal thoughts, 
some neglect of personal appearance and hygiene, difficulty 
adapting to stressful circumstances, and auditory hallucinations; 
objectively, the Veteran had consistently had clear and coherent 
speech and functional judgment, was fully alert and oriented, 
displayed no ritualistic behavior, delusions, or memory loss, and 
total occupational and social impairment has not been shown.   


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation of 70 
percent, and not higher, for PTSD have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.159, 4.130, Diagnostic Code (DC) 9411 (2009).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify & Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) Veteran 
status; (2) existence of a disability; (3) a connection between 
the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The U.S. Court of Appeals for the Federal Circuit previously held 
that any error in VCAA notice should be presumed prejudicial, and 
that VA must bear the burden of proving that such an error did 
not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  
However, the U.S. Supreme Court has recently reversed that 
decision, finding it unlawful in light of 38 U.S.C.A. § 
7261(b)(2), which provides that, in conducting review of decision 
of the Board, a court shall take due account of rule of 
prejudicial error.  The Supreme Court in essence held that - 
except for cases in which VA has failed to meet the first 
requirement of 38 C.F.R. § 3.159(b) by not informing the claimant 
of the information and evidence necessary to substantiate the 
claim - the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden upon 
VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made on a 
case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

The Veteran's claim arises from his disagreement with the initial 
evaluation following the grant of service connection.  Courts 
have held that once service connection is granted the claim is 
substantiated, additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Therefore, no further notice is needed under VCAA.

VA also has a duty to assist the Veteran in the development of 
the claim.  This duty includes assisting him in the procurement 
of service treatment records and pertinent treatment records and 
providing an examination when necessary.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159.

The Veteran was afforded a VA examination in September 2007.  The 
VA examiner reviewed the Veteran's subjective history and 
clinical findings, and rendered a medical opinion.  The Board 
finds that the opinion is probative.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295 (2008).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed without 
prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  The claims file contains the Veteran's service treatment 
records and statements from the Veteran and his representative in 
support of the claim.  The Board has carefully reviewed the 
statements and concludes that no available outstanding evidence 
has been identified.  

For the above reasons, no further notice or assistance to the 
Veteran is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).
II.  Decision

The Board has reviewed all of the evidence in the Veteran's 
claims file, with an emphasis on the medical evidence for the 
rating period on appeal.  Although there is an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the extensive evidence of record.  
Indeed the Federal Circuit has held that the Board must review 
the entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 
2000).  Therefore, the Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as to 
the claim.

The Veteran is claiming entitlement to an initial rating in 
excess of 50 percent for PTSD.  

Disability ratings are determined by applying the criteria set 
forth in the VA's Schedule for Rating Disabilities (rating 
schedule), which is based upon the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 C.F.R. § 4.1 (2009).  In addition, 
where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  See 
38 C.F.R. § 4.7 (2009).

In determining whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either event, 
or whether the preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Moreover, an appeal 
from the initial assignment of a disability rating, such as this 
case, requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).

Throughout the rating period on appeal, the Veteran has been 
assigned a 50 percent rating for his service-connected PTSD 
pursuant to 38 C.F.R. § 4.130, DC 9411 (2009).  Under this 
general rating formula, a 50 percent rating is warranted where 
the evidence demonstrates occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect, circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short- and long-
term memory (e.g., retention of only highly learned material, 
forgetting to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective work and 
social relationships.  Id.

In order to be entitled to the next-higher 70 percent rating 
under DC 9411, the evidence must show occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsession rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.  Id.  

A 100 percent rating is warranted where the evidence shows total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  Id.  

The Board has thoroughly reviewed all the evidence of record and 
after careful consideration and giving the Veteran the benefit of 
the doubt, the Board finds that the Veteran's service-connected 
PTSD symptomatology most nearly approximates an evaluation of 70 
percent.  However, the Board finds no support for an evaluation 
in excess of 70 percent for the Veteran's service-connected PTSD 
for any portion of the rating period on appeal.  

The evidence of record demonstrates that the Veteran experiences 
occupational and social impairment, with deficiencies in the 
areas of work and family relations.  The Veteran has exhibited 
some symptoms that support a 70 percent evaluation, including 
suicidal ideation, neglect of personal appearance and hygiene, 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting), and an inability to establish and 
maintain effective relationships. 

Although the Veteran denied active suicidal or homicidal ideation 
at the September 2007 VA examination and during VA outpatient 
treatment sessions, he has endorsed having occasional suicidal 
and homicidal thoughts, as indicated in the report of history 
provided during the September 2007 VA examination and in the VA 
Form 9, dated April 2008.  The Board also notes that during the 
September 2007 VA examination, the examiner indicated that the 
Veteran's grooming and hygiene were somewhat diminished, as it 
appeared that he had not shaved prior to coming to his 
appointment.  

With regard to difficulty adapting to stressful circumstances, 
the Veteran has related that he functions better when he is 
isolated from other people. During the September 2007 VA 
examination, he reported a pattern of interpersonal difficulty 
with co-workers and said that he had moved a lot within the 
company.  In March 2008, the Veteran indicated that he had 
resigned from his job of 18 years after a disagreement with his 
supervisor, with whom he had ongoing problems.  As for 
establishing and maintaining effective relationships, the Board 
notes that the September 2007 VA examination report, VA treatment 
reports and the Veteran's substantive appeal reveal reports of 
having an estranged relationship with his ex-wife and one of his 
sons.  Additionally, the Veteran endorsed occasional auditory 
hallucinations, as noted in the September 2007 VA examination 
report.  The symptomatology described more nearly approximates 
the criteria associated with a 70 percent evaluation.  
    
However, the Board does not find that the Veteran is entitled to 
a 100 percent schedular evaluation.  The Veteran's symptoms do 
not meet or nearly approximate the level of occupational and 
social impairment associated with a total evaluation.  For 
example, the Veteran has not exhibited gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; or memory 
loss for names of close relatives, own occupation, or own name, 
as will be discussed in more detail below.   

Regarding thought processes and communication, the Veteran was 
alert and oriented to person, place, time, and situation during 
the September 2007 VA examination.  While the examiner noted 
tangential thought process and frequent digressions from the 
subject, the Veteran's speech was clear and coherent.  His affect 
was appropriate and of full range.  His speech and grammar were 
suggestive of intellectual functioning within the average range.  
Further, clinical records dated from 2006 to 2008 described his 
thought processes as organized and linear.  

Additionally, the evidence fails to establish persistent 
delusions or hallucinations. Although he endorsed occasional 
auditory hallucinations during the September 2007 VA examination, 
he has not indicated that such auditory hallucinations are 
persistent.  Rather, VA treatment reports from 2007 and 2008 show 
that the Veteran denied having complaints of auditory or visual 
hallucinations.  Thus, the Board finds that persistent delusions 
or hallucinations are not shown by the evidence of record.  

Further, the Veteran has not been shown to exhibit grossly 
inappropriate behavior.  The Veteran's behavior was appropriate 
upon the VA examination in September 2007.  In fact, the VA 
examiner expressly noted that the Veteran arrived early for the 
scheduled appointment, was casually dressed, and that his affect 
was appropriate and of full range.

The competent evidence of record also fails to reveal the Veteran 
to be a persistent danger of hurting himself or others.  As noted 
above, the Veteran has endorsed having occasional suicidal and 
homicidal thoughts.  However, he has repeatedly denied active 
suicidal or homicidal ideation, including at the September 2007 
VA examination and during VA outpatient treatment sessions.  
Moreover, the Veteran has not indicated any homicidal or suicidal 
intent or plan.  While not expressly called for in the rating 
criteria, the absence of a plan does speak to the level of 
severity of that symptom, which in turn reflects on the overall 
level of occupational and social impairment at issue, which is 
the essential inquiry involved here.  

The Veteran has also not been shown to have an intermittent 
inability to perform activities of daily living.  Although the 
September 2009 VA examiner indicated that the Veteran's grooming 
and hygiene were somewhat diminished, as it appeared that he had 
not shaved prior to coming to his appointment, VA treatment 
reports from 2007 and 2008 indicate that the Veteran presented 
for treatment with good hygiene or neatly groomed.  Further, the 
September 2007 VA examiner indicated that the Veteran appeared to 
have the ability to manage funds.

Moreover, the Veteran has not been shown to have disorientation 
to time or place, or memory loss for names of close relatives, 
own occupation, or own name.  To the contrary, upon VA 
examination in September 2007 VA examination, the Veteran was 
alert and oriented to person, place, time, and situation.  His 
level of insight appeared to be adequate and his judgment 
appeared to be functional.  VA treatment records from 2006 to 
2008 indicate that the Veteran was alert and oriented to person, 
place, and time, and his memory was within normal limits or 
grossly intact. 

Although the Veteran's symptoms do result in difficulty in 
adapting to stressful circumstances, total occupational and 
social impairment has not been shown.  The record reflects that 
the Veteran worked for the Federal Express Company as a tractor-
trailer driver for approximately 18 years, and the September 2007 
VA examiner indicated that it appears that the Veteran has been 
able to have a successful career there, despite his symptoms.  
Additionally, while the Veteran is reportedly estranged from his 
wife and one of his sons, in January 2007, he stated that he was 
close to his oldest son.  VA treatment records also reflect that 
the Veteran has relatives and friends living in New Jersey.  As 
such, total occupational and social impairment has not been 
established.  Thus, the 70 percent initial evaluation being 
assigned herein adequately addresses the level of impairment 
resulting from the Veteran's service-connected PTSD.

 The Board also recognizes the Veteran's Global Assessment of 
Functioning (GAF) scores.  GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness.  See Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 
9 Vet. App. 266, 267 (1997), citing Diagnostic and Statistical 
Manual of Mental Disorders (4th ed. 1994).

Here, the clinical evidence contains GAF scores ranging from 51 
to 65.  In particular, a December 2006 VA record reflected a GAF 
score of 51 and a February 2007 VA treatment note provided a GAF 
score of 65.  During the September 2007 VA examination, the 
Veteran was assigned a GAF score of 60, and in VA outpatient 
treatment notes throughout 2008, GAF scores of 53 to 56 were 
assigned to the Veteran.  In this regard, a score of 51 to 60 is 
indicative of moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning (e.g., 
few friends, conflicts with peers or co-workers).  As noted, such 
GAF scores are indicative of moderate symptoms, and as such do 
not warrant a disability evaluation in excess of the 70 percent 
rating assigned herein.  

In sum, the overall evidence throughout the rating period on 
appeal reveals a disability picture characterized by symptoms 
including poor sleep, nightmares (recurrent distressing dreams of 
experiences in Vietnam), depression, hypervigilance (frequent 
paranoia), poor concentration, detachment (estranged from wife & 
son), isolative behavior (avoid large crowds & talking to people 
about Vietnam), occasional suicidal and homicidal thoughts, some 
neglect of personal appearance and hygiene, difficulty adapting 
to stressful circumstances, and occasional auditory 
hallucinations.  The claims folder also contains statements from 
the Veteran regarding events in his life that have intensified 
his PTSD symptoms.  The Veteran reported to the VA examiner that 
his wife filed for divorce after their 25 years of marriage 
because of his anger problems and that he is estranged from one 
of his sons due to a fight and angry outburst in which the 
Veteran pinned his son against the wall.  In a January 2008 
statement, the Veteran states that he was having an awful time at 
work with managers and fellow employees due to his quick temper 
and believed that management was after him.  The March 2008 VA 
outpatient treatment note indicates that the Veteran resigned 
from his job.  Also, in the VA Form 9, the Veteran reported 
having no family relations, but is hopeful to try again with one 
of his sons.    

The above statements have been considered but they are found to 
illustrate a disability picture that is no more severe than the 
70 percent evaluation assigned herein. 
 
Consideration has also been given regarding whether the schedular 
evaluation is inadequate, thus requiring that the RO refer a 
claim to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1) (2009); 
Barringer v. Peake, 22 Vet. App. 242, 243-44 (2008) (noting that 
the issue of an extraschedular rating is a component of a claim 
for an increased rating and referral for consideration must be 
addressed either when raised by the veteran or reasonably raised 
by the record). 

An extra-schedular evaluation is for consideration where a 
service-connected disability presents an exceptional or unusual 
disability picture with marked interference with employment or 
frequent periods of hospitalization that render impractical the 
application of the regular schedular standards.  Floyd v. Brown, 
9 Vet. App. 88, 94 (1996).  An exceptional or unusual disability 
picture occurs where the diagnostic criteria do not reasonably 
describe or contemplate the severity and symptomatology of the 
Veteran's service-connected disability.  Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  If there is an exceptional or unusual 
disability picture, then the Board must consider whether the 
disability picture exhibits other factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 115-16.  When those two elements are 
met, the appeal must be referred for consideration of the 
assignment of an extraschedular rating.  Otherwise, the schedular 
evaluation is adequate, and referral is not required.  38 C.F.R. 
§ 3.321(b)(1); Thun, 22 Vet. App. at 116.

In this regard, the schedular evaluation in this case is not 
inadequate.  An evaluation in excess of that assigned is provided 
for certain manifestations of the service-connected PTSD, but the 
medical evidence reflects that those manifestations are not 
present in this case.  Accordingly, referral for extraschedular 
consideration is not called for here.  

It is also noted that the mandates of Hart v. Mansfield, 21 Vet. 
App. 505 (2007), wherein the Court held that "staged ratings are 
appropriate for an increased-rating claim when the factual 
findings show distinct time periods where the service-connected 
disability exhibits symptoms that would warrant different 
ratings" have been considered.  Nonetheless, the Board finds 
that "staged ratings" are not appropriate in this case.  During 
the rating period on appeal, the Veteran's disability does not 
warrant an evaluation in excess of the 70 percent rating assigned 
herein.

In sum, assignment of an initial 70 percent evaluation for the 
Veteran's PTSD is warranted throughout the rating period on 
appeal.  A rating in excess of this amount, however, is not 
justified.  In reaching these conclusions, the benefit-of-the-
doubt rule has been applied as appropriate.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to an initial rating of 70 percent for PTSD is 
granted, subject to the governing law and regulations pertaining 
to the payment of monetary benefits.


____________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


